COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 HOMER JAVIER AVALOS,                                         No. 08-15-00005-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                            120th District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                             State.                           (TC# 20120D06030)
                                               §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time to file the brief
                                           '
until August 30, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Charles L. Roberts, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before August 30, 2015.

       IT IS SO ORDERED this 3rd day of August, 2015.

                                            PER CURIAM
Before McClure, CJ, Rodriguez, and Hughes, JJ.